DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                    LAWRENCE A. DALRYMPLE, SR.,
                            Appellant,

                                        v.

                        WELLS FARGO BANK, N.A.,
                               Appellee.

                                  No. 4D17-3161

                             [January 31, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. CACE
13010634.

   Lawrence A. Dalrymple, Sr., Coral Springs, pro se.

   No brief filed for appellee.

PER CURIAM.

   The Court has reviewed the initial brief and the record filed in this case.
Finding there is no preliminary basis for reversal of the order on appeal,
namely the order granting a writ of possession, we summarily affirm. See
Fla. R. App. P. 9.315(a). The arguments raised by the appellant attack the
underlying final judgment which was not appealed after it was rendered in
July 2015.

   Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.